             Case 3:20-cv-05910-LB Document 84 Filed 10/08/20 Page 1 of 3




 1 MICHAEL W. BIEN – 096891                        THOMAS R. BURKE – 141930
     ERNEST GALVAN – 196065                        DAVIS WRIGHT TREMAINE LLP
 2   VAN SWEARINGEN – 259809                       505 Montgomery Street, Suite 800
     BENJAMIN BIEN-KAHN – 267933                   San Francisco, California 94111-6533
 3   ALEXANDER GOURSE – 321631                     Telephone:    (415) 276-6500
     AMY XU – 330707                               Facsimile:    (415) 276-6599
 4   ROSEN BIEN                                    Email:        thomasburke@dwt.com
     GALVAN & GRUNFELD LLP
 5   101 Mission Street, Sixth Floor               DAVID M. GOSSETT – Admitted Pro Hac Vice
     San Francisco, California 94105-1738          DAVIS WRIGHT TREMAINE LLP
 6   Telephone:    (415) 433-6830                  1301 K Street N.W., Suite 500 East
     Facsimile:    (415) 433-7104                  Washington, D.C. 20005-3366
 7   Email:        mbien@rbgg.com                  Telephone:    (202) 973-4216
                   egalvan@rbgg.com                Facsimile:    (202) 973-4499
 8                 vswearingen@rbgg.com            Email:        davidgossett@dwt.com
                   bbien-kahn@rbgg.com
 9                 agourse@rbgg.com                JOHN M. BROWNING – Pro Hac Vice
                   axu@rbgg.com                      forthcoming
10                                                 DAVIS WRIGHT TREMAINE LLP
   KELIANG (CLAY) ZHU – 305509                     1251 Avenue of the Americas, 21st Floor
11 DEHENG LAW OFFICES PC                           New York, New York 10020-1104
   7901 Stoneridge Drive #208                      Telephone:    (212) 603-6410
12 Pleasanton, California 94588                    Facsimile:    (212) 483-8340
   Telephone:    (925) 399-5856                    Email:        jackbrowning@dwt.com
13 Facsimile:    (925) 397-1976
   Email:        czhu@dehengsv.com
14
   ANGUS F. NI – Admitted Pro Hac Vice
15 AFN LAW PLLC
   502 Second Avenue, Suite 1400
16 Seattle, Washington 98104
   Telephone:    (773) 543-3223
17 Email:        angus@afnlegal.com

18 Attorneys for Plaintiffs
19                              UNITED STATES DISTRICT COURT

20                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

21 U.S. WECHAT USERS ALLIANCE,                       Case No. 3:20-cv-05910-LB
     CHIHUO INC., BRENT COULTER,
22   FANGYI DUAN, JINNENG BAO, ELAINE                NOTICE OF FILING
     PENG, and XIAO ZHANG,
23                  Plaintiffs,                      Date:     October 15, 2020
                                                     Time:     9:30 a.m.
24           v.                                      Crtrm.:   Remote
                                                     Judge:    Hon. Laurel Beeler
     DONALD J. TRUMP, in his official capacity
25   as President of the United States, and
     WILBUR ROSS, in his official capacity as
26   Secretary of Commerce,
27                  Defendants.

28
     [3628892.2]                                                             Case No. 3:20-cv-05910-LB
                                            NOTICE OF FILING
             Case 3:20-cv-05910-LB Document 84 Filed 10/08/20 Page 2 of 3




 1                 Plaintiffs respectfully provide notice of the filing of the Declaration of Adam Roach
 2 (“Roach Declaration”), which is appended to this Notice. Adam Roach is an expert in the
 3 field of Internet communications technologies. Roach Declaration ¶¶ 1-2 & Ex. A. The
 4 Roach Declaration provides analysis of the prohibited transactions identified in the
 5 Department of Commerce’s September 17, 2020 Identification of Prohibited Transactions
 6 to Implement Executive Order 13943 and Address the Threat Posed by WeChat and the
 7 National Emergency with Respect to the Information and Communications Technology and
 8 Services Supply Chain (“Identification”). Id. ¶¶ 3-13. This analysis rebuts Defendants’
 9 Reply argument that “the actions here affect only business-to-business transactions,” ECF
10 No. 83 at 14, and also explains how updates are “essential to [Plaintiffs’] use of WeChat
11 during the duration of this case,” ECF No. 83 at 21.
12                 Mr. Roach’s analysis is also relevant to Defendants’ newly-articulated argument in
13 support of their Emergency Motion For A Stay Pending Appeal in the Ninth Circuit that
14 implementation of the prohibited transactions in the Identification will not affect current
15 user’s use of WeChat. See, e.g., U.S. WeChat Users All. v. Trump, No. 20-16908, Dkt 5-1
16 (9th Cir. Oct. 2, 2020) at 4 (the Secretary’s actions “did not prohibit current U.S. users of
17 WeChat from continuing to use the app”); 11 (“Nothing in the Identification prohibits
18 plaintiffs, who are all current U.S. users, from continuing to use WeChat”); 27 (“The
19 Secretary also left open ample alternative channels for communication. Permitting the
20 continued use of WeChat in its current form by existing U.S. users is plainly adequate[.]”
21 31 (“the Secretary’s Identification does not prohibit any plaintiff, all of whom are current
22 U.S. WeChat users, from continuing to use the platform”); id. (“Though the app’s
23 performance may degrade over time without access to updates or the other business-to-
24 business transactions specified in the Identification, any technical changes can be undone
25 if plaintiffs prevail, and there is no suggestion that such degradation during the pendency
26 of an appeal would be serious enough to outweigh the immediate harms to national
27 security.”).
28
     [3628892.2]
                                                         1                        Case No. 3:20-cv-05910-LB
                                                 NOTICE OF FILING
             Case 3:20-cv-05910-LB Document 84 Filed 10/08/20 Page 3 of 3




 1 DATED: October 8, 2020                 Respectfully submitted,
 2                                        ROSEN BIEN GALVAN & GRUNFELD LLP
 3
 4                                        By: /s/ Michael W. Bien
 5                                            Michael W. Bien

 6                                        Attorneys for Plaintiffs
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [3628892.2]
                                                2                    Case No. 3:20-cv-05910-LB
                                         NOTICE OF FILING
